Citation Nr: 9925702	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-07 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hyperthyroidism 
secondary to service-connected prostate cancer.

2.  Entitlement to service connection for hypertensive 
cardiovascular disease, claimed secondary to service-
connected prostate cancer.

3.  Entitlement to a compensable rating for cancer of the 
prostate, on appeal from the initial grant of service 
connection.

4.  Entitlement to a compensable rating for chronic renal 
failure, on appeal from the initial grant of service 
connection.

5.  Entitlement to a compensable rating for history of 
prostatitis.


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The appellant had active service from August 1953 to 
September 1973. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in June 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In the notes attached to the veteran's original claim in 
October 1996, the veteran referred to a bilateral orchiectomy 
in January 1994.  In the veteran's notice of disagreement in 
June 1997, he again mentioned the bilateral orchiectomy.  In 
his substantive appeal dated in May 1998, the veteran again 
mentioned the bilateral orchiectomy, indicating that it is 
one of the residuals of his prostate cancer.  The RO has not 
yet adjudicated the issue of entitlement to service 
connection for bilateral orchiectomy as secondary to service 
connected prostate cancer.  That issue is referred to the RO 
for appropriate consideration.

The issues of entitlement to service connection for 
hypertensive cardiovascular disease and higher evaluations 
for carcinoma of the prostate, chronic renal failure, and 
history of prostatitis will be the subject of a remand at the 
end of this decision.


FINDING OF FACT

No competent evidence has been presented or secured to render 
plausible a claim that hyperthyroidism is related to the 
service-connected prostate carcinoma.



CONCLUSION OF LAW

The claim for secondary service connection for 
hyperthyroidism is not well grounded, and there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The clinical record reveals that Lupron and Eulexin are drugs 
which have been prescribed for treatment of the service-
connected prostate cancer.

In October 1991, W. T. Geary, Jr., M.D., reported that the 
veteran had read about Eulexin which seemed to stimulate 
thyroid, and indeed his recent thyroid profile demonstrated 
elevated T4 and a suppression of TSH.  Dr. Geary's impression 
was that he needed to review the process by which Eulexin 
caused these problems with Dr. Richard L. Perryman and Dr. 
Davis, and review the literature.  Dr. Geary stated that the 
veteran was on Lupron once a month and this seemed to cause a 
significant increase in hot flashes, dry mouth, increased 
heart rate, and palpitations. 
 
In November 1991, Richard L. Perryman, M. D., reported that 
the veteran was referred for hyperthyroidism because during a 
recent evaluation for metastatic carcinoma of the prostate, 
the veteran was noted to have elevated thyroid function 
studies, suppressed TSH, and increased I 131 uptake.  Over 
the past four to five months, he noted the onset of easy 
fatigue, insomnia, nervousness, tremulousness, orthostatic 
dizziness, palpitations, hyperdefecation, heat intolerance, 
proximal muscle weakness, leg cramps, and weight gain of 16 
pounds with an excellent appetite.  On physical examination, 
the thyroid was 30-35 grams with a dominant right lobe being 
firm, smooth, and nontender.  Dr. Perryman stated that the 
veteran had hyperthyroidism secondary to a diffuse toxic 
goiter or Graves' disease.  He said that although the veteran 
related the onset of his symptoms to the institution of 
Lupron and Eulexin, he was unable to find any information 
that these medications caused abnormal thyroid function 
studies or hyperthyroidism.  Lupron had been associated with 
a single case of thyromegaly that was noted during its use, 
but the relationship between Lupron therapy and the enlarged 
thyroid was not clear.  Radioactive iodine (RAI) therapy was 
planned.  

A report of Dr. Perryman in April 1996 diagnosed 
hypothyroidism, post RAI for Graves' [disease], clinically 
euthyroid.

II.  Legal Analysis

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service or that a 
current disability is secondary to a service-connected 
disability.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.310(1998).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also Johnson v. Brown, 8 Vet. App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist him any further in the 
development of that claim.  Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on his own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The veteran has contended that hyperthyroidism first began in 
July 1991 when he received a Lupron injection.  He refers to 
a report of Dr. Geary in October 1991.  Dr. Geary reported 
that the veteran said Eulexin stimulates the thyroid.  The 
veteran also reported that Lupron caused significant 
increases in hot flashes, drymouth, increased heart rate, and 
palpitations.  He maintains that the November 1991 report of 
Dr. Perryman contains an entry that "his symptoms suggestive 
of hyperthyroidism following institution of Lupron and 
Eulexin for prostatic cancer."

With regard to the above report of Dr. Geary, the Board 
stresses that Dr. Geary did not say that Eulexin stimulates 
the thyroid.  He said that the veteran had read about Eulexin 
which seemed to stimulate the thyroid.  His impression was 
that he had to review the process concerning Eulexin with 
other physicians, including Dr. Perryman and review the 
literature.  Dr. Geary did say that Lupron seemed to cause a 
significant increases in hot flashes, dry mouth, increased 
heart rate, and palpitations.  He did not say that Lupron 
caused or aggravated hyperthyroidism.  

In November 1991, the veteran was seen by Dr. Perryman who 
stated explicitly that the veteran's hyperthyroidism was 
secondary to diffuse toxic goiter or Graves' disease.  He 
said that although the veteran related the onset of these 
symptoms to the institution of Lupron and Eulexin, he was 
unable to find any information that these medications caused 
abnormal thyroid function studies or hyperthyroidism.
 
There is no competent medical evidence which has been 
presented or secured in this case to render plausible a claim 
that the veteran's hyperthyroidism was either caused or 
aggravated by the service-connected disorder prostate cancer, 
or treatment thereof.  In other words, there is no competent 
medical evidence to demonstrate that the veteran's 
hyperthyroidism was either (a) caused by or (b) aggravated by 
the service-connected prostate carcinoma.  As reported above, 
where the determinative issue involves medical causation, 
competent medical evidence to the effect the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim for service connection well grounded.  The Board has 
carefully considered the contentions on appeal.  However, his 
contentions alone cannot meet the burden that will be imposed 
by 38 U.S.C.A. § 5107(a) with respect to submitting a 
plausible claim.  Espiritu, 2 Vet.App. 492 (1992).  On the 
basis of the above findings, the Board can identify no basis 
in the record that would make these claims plausible or 
possible.  38 U.S.C.A. § 5107(a) (West 1991); see Grottveit 
at 92, Tirpak at 610-11; and Murphy at 81.


ORDER


The claim for secondary service connection for 
hyperthyroidism is not well grounded and is denied.



REMAND

In the rating decision of June 1997, service connection for 
coronary artery disease with myocardial infarction (claimed 
as heart condition secondary to prostate cancer) was denied.  
Although the veteran did not include that issue in his notice 
of disagreement filed in June 1997, he subsequently indicated 
his disagreement in the substantive appeal, received in May 
1998, characterizing the heart condition for which he sought 
service connection as hypertensive cardiovascular disease.  
That statement is timely as a notice of disagreement with the 
denial of service connection for a heart condition, and the 
veteran is owed a statement of the case on that issue.  
Accordingly, that issue will be remanded for a statement of 
the case and to accord the veteran an appropriate time to 
perfect an appeal, should he continue to disagree with the 
determination of the RO.

The rating action in June 1997 granted service connection for 
prostate cancer secondary to exposure to herbicides, and 
assigned a noncompensable rating as of November 7, 1996, the 
effective date of the law recognizing prostate cancer as a 
presumptive disability related to Agent Orange exposure.

Malignant neoplasms of the genitourinary system are rated 
under Diagnostic Code 7528.  This code provides that 
following the cessation of surgical, x-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, the residuals are rated as 
voiding dysfunction, or renal dysfunction, whichever is 
predominant.  The criteria concerning renal dysfunction and 
voiding dysfunction are noted under 38 C.F.R. § 4.115a 
(1998).

In this case, the clinical record establishes that the 
prostate cancer had its onset, and was treated, several years 
prior to the effective date of the grant of service-
connection.  However, there is no indication that the veteran 
has ever received a VA examination to determine the current 
residuals of the prostate cancer, if any, and whether voiding 
dysfunction or renal dysfunction is predominant.

This rating action also granted service-connection for renal 
failure, secondary to the service-connected carcinoma of the 
prostate.  This disorder was also evaluated as 
noncompensable, as of November 7, 1996.  

The veteran's kidney problems are currently evaluated under 
Diagnostic Code 7509 as hydronephrosis.  A 10 percent rating 
contemplates an occasional attack of colic, not infected and 
not requiring catheter drainage.  A 20 percent rating 
contemplates frequent attacks of colic, requiring 
catheterization.  A 30 percent rating contemplates frequent 
attacks of colic with infection (pyonephrosis), kidney 
function impairment.  A severe condition is rated as renal 
dysfunction.

In this regard the clinical record discloses that in July 
1991, an ultrasound disclosed hydronephrosis of both kidneys.  
At this time he received a ureteral stent on the right side.  
In September 1991, a report of Dr. Walter T. Geary Jr. 
indicated that the stent was out.  There is no recent 
clinical evidence of record to determine if the veteran still 
has hydronephrosis of either kidney or if he has subsequently 
required another stent.

Service-connection has also been granted for prostatitis, 
which is rated under Diagnostic Code 7527 on voiding 
dysfunction or urinary infection, which ever is predominant.

The most recent clinical evidence of record is a statement of 
Joseph E. Davis, Jr. M.D., dated in April 1997.  Dr. Davis 
indicated that the veteran's last treatment was in January 
1997.

The veteran has disagreed with the original noncompensable 
ratings assigned for his service-connected prostate carcinoma 
and chronic renal failure.  The United States Court of 
Appeals for Veterans Claims (Court) has held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Id., at 126.  With an initial rating, the 
RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  Fenderson, 
12 Vet. App. at 126.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran whether 
he has received any treatment for his 
service-connected genitourinary disorders 
from January 1997 the present from any 
provider other than VA.  If so, ask the 
veteran to provide an appropriate release 
so the records may be requested.  
Associate all responses with the claims 
file.  If any request for private 
treatment records is unsuccessful, advise 
the veteran of his ultimate 
responsibility to obtain and present 
records in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

2.  Schedule the veteran for a special 
genito-urinary VA  examination.  The 
veteran's claims folder is to be made 
available to the examiner for review 
prior to the examination, and the 
examiner is asked to indicate in the 
examination report that he or she has 
examined the claims folder.  The examiner 
should determine if hydronephrosis of 
either kidney is still present and also 
determine whether a stent is required.  
Laboratory tests including a urinalysis, 
BUN, and creatinine should be performed 
to determine renal function and blood 
pressure readings should be obtained to 
determine if the veteran currently has 
hypertension.  The examiner is asked to 
render an opinion as to whether voiding 
dysfunction or renal dysfunction is the 
predominant residual of the prostate 
cancer.  In addition, if there is 
evidence of the service-connected 
prostatitis, the examiner should, to the 
extent possible, determine whether 
voiding dysfunction or urinary tract 
infection is predominant.

The factors upon which the examiner's 
opinions are based must be indicated.  
The report of the above-requested 
examination and opinion should be 
associated with the veteran's claims 
folder.

3.  Readjudicate the veteran's claim of 
entitlement to service connection for 
hypertensive cardiovascular disease 
claimed secondary to prostate cancer.  If 
the issue is not resolved favorably, 
provide the veteran and his 
representative a statement of the case 
and accord an appropriate period of time 
for the veteran to perfect his appeal.

4.  Thereafter, the RO should 
readjudicate the claims for increased 
ratings for the prostate cancer, renal 
failure, and prostatitis.  If renal 
failure is not demonstrated, the 
veteran's kidney problems should be 
evaluated as hydronephrosis.  In 
evalauting the prostate cancer and the 
chronic renal failure, the provisions of 
the Fenderson decision concerning staged 
ratings should be considered.  In 
addition, the provisions of 38 C.F.R. 
§ 4.14 preventing pyramiding may be 
applicable in this case.  

5.  If any issue remains denied, the 
veteran  should be furnished a 
supplemental statement of the case (SSOC) 
and provided the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

